Citation Nr: 1634853	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  12-01 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to diabetes mellitus, type II. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1966. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for hypertension, to include as due to in-service herbicide exposure or as secondary to his service-connected diabetes. While the Board sincerely regrets the additional delay this may cause, further development is necessary prior to adjudication of this claim.

At the outset, the Board notes that the claims file currently contains private treatment records from the Intercare Community Health Network dated December 2003 to June 2009. However, the claims file also contains a one-paged diagnostic note dated April 2015. As such, a remand is warranted to allow the RO to determine whether additional treatment records exist. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).

Further, the Board notes that the Veteran has undergone two VA examinations relevant to this claim, in June 2010 and December 2015. However, these examinations are inadequate for the purpose of determining service connection. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or to obtain a VA opinion, it must ensure that the examination or opinion is adequate). First, the June 2010 examination addresses the limited issue of direct service connection, but provides no opinion as to whether the Veteran's hypertension was caused or aggravated by his diabetes. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)).

Similarly, the December 2015 examiner addressed the limited issue of secondary service connection. However, the examiner did not address the possible nexus between the Veteran's hypertension and service, to include his presumed in-service herbicide exposure. See 38 U.S.C.A. § 1116(f) (West 2014). Further, the December 2015 examiner opined that the Veteran's hypertension was less likely than not aggravated beyond its natural progression by his diabetes. In doing so, the examiner asserted that the Veteran had not submitted documentation of his treatment for hypertension, and that a review of serial blood pressure readings was needed to support a finding of aggravation. However, the claims file currently contains private treatment records dated December 2003 to June 2009, which include several blood pressure readings. As such, the Board finds that the December 2015 examination is founded upon an inaccurate factual premise, such that an additional opinion must now be obtained. See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding a medical opinion based upon an incomplete or inaccurate factual premise is not probative).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify all providers of medical treatment for the disability at issue since June 2009, to include the Intercare Community Health Network, and request the Veteran provide authorization for release of all identified private medical records to VA. All actions to obtain the requested records should be fully documented in the record. The RO must make two attempts to obtain any private records identified, unless the first attempt demonstrates that further attempts would be futile.

If private records are identified, but not obtained, the RO must notify the Veteran of (1) the identity of the records sought, (2) the steps taken to obtain them, (3) that the claim will be adjudicated based on the evidence available, and (4) that if the records are later obtained, the claim may be readjudicated.

2. Thereafter, provide the Veteran with a new VA examination to assess the nature and etiology of his claimed hypertension. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that: (1) The hypertension began in service, was caused by service, or is otherwise related to service, to include the Veteran's presumed herbicide exposure; or (2) the hypertension was caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, or the treatment thereof. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Readjudicate the claim on appeal. If the benefit sought remains denied, issue a supplemental statement of the case to the Veteran and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




